
	
		III
		112th CONGRESS
		2d Session
		S. RES. 425
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mr. Webb (for himself,
			 Ms. Snowe, Mr.
			 Warner, Mr. Brown of Ohio,
			 and Mr. Cochran) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 23, 2012, as
		  National Adopt a Library Day.
	
	
		Whereas libraries are an essential part of the communities
			 and the national system of education in the United States;
		Whereas the people of the United States benefit
			 significantly from libraries that serve as an open place for people of all ages
			 and backgrounds to use books and other resources that offer pathways to
			 learning, self-discovery, and the pursuit of knowledge;
		Whereas libraries in the United States depend on the
			 generous donations and support of individuals and groups to ensure that people
			 who are unable to purchase books still have access to a wide variety of
			 resources;
		Whereas certain nonprofit organizations facilitate the
			 donation of books to schools and libraries across the United States to extend
			 the joy of reading to millions of people of the United States and to prevent
			 used books from being thrown away;
		Whereas libraries in the United States have provided
			 valuable resources to individuals who are affected by the economic crisis by
			 encouraging continued education and job training;
		Whereas libraries are increasingly being used as a
			 resource for those seeking the tools and information to enter or reenter the
			 workforce; and
		Whereas several States that recognize the importance of
			 libraries and reading have adopted resolutions commemorating April 23 as
			 Adopt a Library Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 23, 2012, as National Adopt a Library Day;
			(2)honors the
			 organizations that facilitate donations to schools and libraries;
			(3)urges all people
			 of the United States who own unused books to donate the books to local
			 libraries;
			(4)strongly supports
			 children and families who take advantage of the resources provided by schools
			 and libraries; and
			(5)encourages the
			 people of the United States to observe National Adopt A Library
			 Day with appropriate ceremonies and activities.
			
